Exhibit 10.33

OMNIBUS AGREEMENT REGARDING INTERCHANGE LITIGATION

JUDGMENT SHARING AND SETTLEMENT SHARING

WHEREAS, this Omnibus Agreement Regarding Interchange Litigation Judgment
Sharing And Settlement Sharing (“Omnibus Agreement”) applies to the undersigned
parties (each a “Signatory,” and together the “Signatories”), who have been or
may be named as defendants in the Interchange Litigation (or any portion
thereof) as that term is defined in Paragraph 1 below;

WHEREAS, the plaintiffs in the Interchange Litigation (the “Claimants”) have
asserted or may assert claims based on (i) certain alleged rules, policies,
practices, procedures, and activities of MasterCard International Incorporated
and MasterCard Incorporated (collectively, “MasterCard”); (ii) certain alleged
rules, policies, practices, procedures, and activities of Visa U.S.A. Inc.
(“Visa USA”), Visa International Service Association (“Visa International”), and
Visa Inc. (“Visa Inc.”) (collectively, “Visa”); and (iii) certain alleged
activities of Visa, MasterCard, and other Signatories as they relate to the
foregoing rules, policies, practices, procedures and activities;

WHEREAS, various Signatories have entered into or will enter into one or more
agreements with other Signatories or entities as follows:

a. The Interchange Judgment Sharing Agreement dated as of July 1, 2007, among
Visa USA, Visa International, Visa Inc. and various financial institutions, as
amended and restated in the Amended and Restated Judgment Sharing Agreement
dated as of December 16, 2008, and as amended and to which the signatories
consented to amendment on February 7, 2011 in the “Consent to Amendment of
Interchange Judgment Sharing Agreement” (the “Visa JSA”);

b. The Loss Sharing Agreement dated as of July 1, 2007, among Visa Inc., Visa
International, Visa USA, and various financial institutions, as amended and
restated in the Amended and Restated Loss Sharing Agreement dated as of
December 16, 2008, and as amended and to which the parties consented to
amendment on February 7, 2011 in the “Consent to Amendment of Loss Sharing
Agreement” (the “Visa LSA”); and

c. The MasterCard Settlement and Judgment Sharing Agreement dated as of
February 7, 2011, among MasterCard and various financial institutions (the
“MasterCard SJSA”); and

WHEREAS, the Signatories to this Omnibus Agreement wish hereby to confirm and
memorialize their intention and agreement regarding the interpretation,
application, coordination, and administration of the Visa JSA, the Visa LSA, the
MasterCard SJSA, and this Omnibus Agreement (the foregoing four mentioned
agreements referred to collectively herein as the “Sharing Agreements”);

 

EXECUTION COPY



--------------------------------------------------------------------------------

NOW, THEREFORE, intending to be bound, and in consideration of the mutual
covenants and agreements contained herein, the Signatories hereby agree, as of
the Effective Date (as defined in Paragraph 13 below), as follows:

1. Definition of Interchange Litigation. For the purposes of this Omnibus
Agreement, “Interchange Litigation” refers to (i) the putative class actions
(the “Class Action”) in In re Payment Card Interchange Fee and Merchant Discount
Antitrust Litigation, Case No. 1:05-md-1720-JG-JO (“MDL 1720”); (ii) the actions
by individual plaintiffs that as of the Effective Date have been transferred to
MDL 1720 for coordinated or consolidated pretrial proceedings (the “Individual
Plaintiff Actions”); (iii) any action by one or more of the entities listed on
Attachment 1, or by their direct or indirect parents, subsidiaries,
predecessors, successors, assigns, or affiliates, that assert claims against one
or more Signatories, or their respective parents, subsidiaries, predecessors,
successors, assigns or affiliates, similar to those asserted in the Individual
Plaintiff Actions and are commenced on or before the last date on which
Settlements or Final Judgments have occurred in all of the Individual Plaintiff
Actions (“Subsequent Individual Plaintiff Actions”); and (iv) any action other
than those within (i), (ii), and (iii) above in this paragraph that falls within
definitions 4(i), 4(ii), or 5 of Schedule A to the Visa LSA, or that challenges
the agreements leading up to or the consummation of the MasterCard initial
public offering and is transferred for coordinated or consolidated pre-trial
proceedings at any time after the Effective Date to MDL 1720 by the Judicial
Panel on Multidistrict Litigation or otherwise included at any time after the
Effective Date in MDL 1720 by order of any court of competent jurisdiction
(“Opt-Out Actions”). (A plaintiff asserting claims that constitute an Individual
Plaintiff Action, Subsequent Individual Plaintiff Action, or Opt-Out Action is
referred to herein as an “Individual Plaintiff.”)

2. Visa/MasterCard Allocation. The Signatories agree that, for the purposes of
the interpretation, application, coordination, and administration of the Sharing
Agreements, certain payment obligations for the purposes of judgment sharing or
settlement sharing shall be calculated in accordance with the following
provisions:

a. Settlement Sharing. In the event of either (i) a Settlement (as defined in
Paragraph 5 below) of all claims in the Class Action that is agreed to by all
Signatories (with the exception of any Signatory that has entered into a Partial
Settlement (as defined in Paragraph 5(a) below) of, or has otherwise received a
release of, all claims asserted against it in the Class Action), or (ii) a
Settlement by an Individual Plaintiff (other than an Individual Plaintiff in an
Opt-Out Action) of all claims that it asserts in each and every action in the
Interchange Litigation and that is agreed to by all Signatories (with the
exception of any Signatory that has entered into a Partial Settlement of, or has
otherwise received a release of, all claims asserted against it by that
Individual Plaintiff) (each of the foregoing constituting a “Joint Settlement”),
then, provided that in such Joint Settlement all Claimants that participate in
such Settlement provide a full release of all Signatories that have not
(x) entered into Partial Settlement(s) of all claims asserted against them by
such Claimants or (y) otherwise previously been released from all claims by such
Claimants, in all events including an Effective Release (as defined in this
subparagraph below) of at least one Signatory

 

      EXECUTION COPY    2   



--------------------------------------------------------------------------------

agreeing to the Joint Settlement other than MasterCard or Visa, each Signatory’s
“Settlement-Sharing Payment Obligation” with respect to the Monetary Portion (as
defined in Paragraph 5 below) of such a settlement shall be calculated as
follows: (a) the total value of the Monetary Portion of the Joint Settlement
shall be divided into a “MasterCard Portion” and a “Visa Portion” using the
following percentages (the “Visa/MasterCard Allocation”): MasterCard Portion:
33.3333%, and Visa Portion: 66.6667%; (b) the MasterCard Portion of the Joint
Settlement shall be allocated among the Signatories according to the applicable
provisions of the MasterCard SJSA; and (c) the Visa Portion of the Joint
Settlement shall be allocated among the Signatories in accordance with Sections
3(a) and 3(b) of the Visa LSA and treated as a “Visa Litigation Obligation”
under the Visa LSA and as being exclusive of any “JSA MasterCard Portion” as
that term is used in Section 3 of the Visa LSA, notwithstanding any contrary
provision in the Visa LSA or the Visa JSA (including without limitation
Paragraph 12 of the Visa JSA, which shall be deemed to be superseded by this
Agreement). For purposes of this subsection, a Claimant provides an “Effective
Release” to a Signatory when (x) that Signatory has not already entered into a
Partial Settlement with, or otherwise received a release of any claims from,
that Claimant and (y) the Claimant releases such Signatory from all
MasterCard-Related Claims and all Visa-Related Claims, provided that no release
of Visa-Related Claims shall be required as to MasterCard and no release of
MasterCard-Related Claims shall be required as to Visa. For the further
avoidance of doubt, (xx) the Signatories expressly agree that MasterCard’s
payment obligation with respect to the Visa Portion of any Joint Settlement
shall be 0.00% and Visa’s payment obligation with respect to the MasterCard
Portion of any Joint Settlement shall be 0.00%, and (yy) the Signatories hereto
that are also parties to the Visa LSA expressly agree that all payments by a
Signatory toward or with respect to the MasterCard Portion of any Joint
Settlement shall be treated under the Visa LSA as payments with respect to and
in satisfaction of the “JSA MasterCard Portion” as that term is used in
Section 3 of the Visa LSA.

b. Judgment Sharing. Notwithstanding any other provision in the other Sharing
Agreements, in the event one or more Signatories litigates one or more of the
actions in the Interchange Litigation to a Final Judgment (as defined in
Paragraph 5 below) and that Final Judgment results in a Monetary Award (as
defined in Paragraph 5 below), the Signatories agree that each Signatory’s
payment obligation with respect to such Monetary Award (as to each Signatory,
its “Judgment-Sharing Payment Obligation”) shall be as follows:

i. MasterCard-Related Claims. With respect to any Monetary Award (or portion
thereof) assigned to any MasterCard-Related Claims (pursuant to Paragraph 2(c)
below), each Signatory’s Judgment-Sharing Payment Obligation with respect to the
Monetary Award (or portion thereof) assigned to the MasterCard-Related Claims
shall be calculated and satisfied as provided in the MasterCard SJSA. For the
avoidance of doubt, and notwithstanding any contrary provision in the Visa LSA
or the Visa JSA, (i) the Signatories expressly agree that Visa’s
Judgment-Sharing Payment Obligation with respect to any Monetary Award (or
portion thereof) assigned to MasterCard-Related Claims shall be 0.00%, and
(ii) the Signatories hereto that are also parties to the Visa LSA expressly
agree that all payments by a Signatory pursuant to this Paragraph 2(b)(i)

 

      EXECUTION COPY    3   



--------------------------------------------------------------------------------

of this Omnibus Agreement, or toward or with respect to any Monetary Award (or
portion thereof) assigned to MasterCard-Related Claims, shall be treated under
the Visa LSA as payments with respect to and in satisfaction of the “JSA
MasterCard Portion” as that term is used in Section 3 of the Visa LSA.

ii. Visa-Related Claims. With respect to any Monetary Award (or portion thereof)
assigned to any Visa-Related Claims (pursuant to Paragraph 2(c) below), each
Signatory’s Judgment-Sharing Payment Obligation with respect to the Monetary
Award (or portion thereof) assigned to the Visa-Related Claims shall be
calculated and satisfied according to the procedure set forth in Paragraphs
2(a)(i)-2(a)(iii) of the Visa JSA as though the Monetary Award (or portion
thereof) were the “Visa Portion” collected from signatories under the Visa JSA
and the Monetary Award (or portion thereof) shall be treated as though it were a
“Visa Litigation Obligation” under the Visa LSA, notwithstanding any contrary
provision in the Visa JSA or the Visa LSA. For the avoidance of doubt, the
Signatories expressly agree that (x) MasterCard’s Judgment-Sharing Payment
Obligation with respect to any Monetary Award (or portion thereof) assigned to
Visa-Related Claims shall be 0.00%, and (y) no Signatory to the Visa JSA and
Visa LSA which complies with its obligations under this Omnibus Agreement shall
be required, under either the Visa JSA or the Visa LSA, to pay any “MasterCard
Portion” under the Visa JSA with respect to any Monetary Award (or portion
thereof) assigned to Visa-Related Claims.

iii. Inter-Network Claims. With respect to any Monetary Award (or portion
thereof) assigned to any Inter-Network Claims (pursuant to Paragraph 2(c) below)
, each Signatory’s Judgment-Sharing Payment Obligation with respect to the
Monetary Award (or portion thereof) assigned to the Inter-Network Claims shall
be calculated as follows: (i) the total value of the Monetary Award (or portion
thereof) assigned to the Inter-Network Claims shall be divided into a
“MasterCard Portion” and a “Visa Portion” using the Visa/MasterCard Allocation
percentages set forth in Paragraph 2(a) above, and (ii) the MasterCard Portion
of the Monetary Award (or portion thereof) shall be allocated among the
Signatories according to the applicable provisions of the MasterCard SJSA,
notwithstanding any contrary provision in the Visa JSA or the Visa LSA (and the
Signatories hereto that are also parties to the Visa LSA expressly agree that
all payments by a Signatory toward or with respect to that MasterCard Portion of
the Monetary Award (or portion thereof) shall be treated under the Visa LSA as
payments with respect to and in satisfaction of the “JSA MasterCard Portion” as
that term is used in Section 3 of the Visa LSA); and (iii) the Visa Portion of
the Monetary Award (or portion thereof) shall be allocated among the Signatories
according to the procedure set forth in Paragraphs 2(a)(i)-2(a)(iii) of the Visa
JSA as though it were the “Visa Portion” collected from signatories under the
Visa JSA and the Monetary Award (or portion thereof) shall be treated as though
it were a “Visa Litigation Obligation” under the Visa LSA, notwithstanding any
contrary provision in the Visa JSA or the Visa LSA. For the avoidance of doubt,
the Signatories expressly agree that no Signatory to the Visa JSA and Visa LSA
which complies with its obligations under this Omnibus Agreement shall be
required, under either the Visa JSA or the Visa LSA, to pay any “MasterCard
Portion” under the Visa JSA with respect to any Monetary Award (or portion
thereof) assigned to Inter-Network Claims.

 

      EXECUTION COPY    4   



--------------------------------------------------------------------------------

c. “Assignment” of Monetary Awards to Claims. For the purposes of this
Agreement, amounts of a Monetary Award will be deemed to be assigned either to
MasterCard-Related Claims or to Visa-Related Claims (as defined in Paragraph 5
below) to the extent the Monetary Award in some discernible manner assigns
amounts solely to conduct of or participation in the MasterCard payment system
or solely to conduct of or participation in the Visa payment system
(respectively). In all other events, amounts of a Monetary Award will be deemed
to be assigned to Inter-Network Claims. Provided, however, that notwithstanding
the foregoing language in Paragraph 2(c), and not withstanding any contrary
provision in the MasterCard SJSA, Visa JSA or Visa LSA, if a plaintiff in an
Opt-Out Action against MasterCard does not bring an Opt-Out Action against Visa
and Visa has not provided any consideration for not being named in an Opt-Out
Action by that plaintiff, all amounts of a Monetary Award in that Opt-Out Action
that are not assigned to Visa-Related Claims pursuant to the first sentence of
this Paragraph 2(c) shall be deemed to be assigned to MasterCard-Related Claims,
and if a plaintiff in an Opt-Out Action against Visa does not bring an Opt-Out
Action against MasterCard and MasterCard has not provided any consideration for
not being named in an Opt-Out Action by that plaintiff, all amounts of a
Monetary Award in that Opt-Out Action that are not assigned to
MasterCard-Related Claims pursuant to the first sentence of this Paragraph 2(c)
shall be deemed to be assigned to Visa-Related Claims.

3. Complete Coverage of Interchange Litigation. The Signatories agree that, as
to the Interchange Litigation, the Sharing Agreements shall be interpreted,
applied and administered in order to completely cover the total value of (a) the
Monetary Portion of any Joint Settlement, Settlement of MasterCard-Related
Claims Only (as defined in and pursuant to the MasterCard SJSA), or settlement
covered by Sections 2 and 3 of the Visa LSA, or (b) any Monetary Award in the
Class Action, the Individual Plaintiff Actions, the Subsequent Individual
Plaintiff Actions, or the Opt-Out Actions involving one or more Signatories to
this Omnibus Agreement. For the avoidance of doubt, this provision means that,
to the extent that one or more Signatories have any obligation to make any
monetary payment under any settlement constituting a Joint Settlement,
Settlement of MasterCard-Related Claims Only (as defined in and pursuant to the
MasterCard SJSA), or settlement covered by Sections 2 and 3 of the Visa LSA or
under any Final Judgment as to any claim in the Interchange Litigation, the
Sharing Agreements will be interpreted, applied and administered in a manner
that will, to the greatest extent possible consistent with the terms of the
Sharing Agreements, result in the payment obligation being covered by the
Sharing Agreements. For the avoidance of doubt, Paragraph 12 of the Visa JSA
shall be shall be deemed to be superseded by this Agreement in all actions in
the Interchange Litigation, including Opt-Out Actions.

4. Impact of Partial Settlement. Nothing in this Omnibus Agreement shall be
construed as precluding the authority of any Signatory to one or more of the
Sharing Agreements to settle, at its sole discretion, any claims asserted
against it. ****.

 

      EXECUTION COPY    5   



--------------------------------------------------------------------------------

5. Definitions: For the purposes of this Omnibus Agreement, the following
definitions shall apply:

a. “Settlement” and “Partial Settlement.” “Settlement” refers to a written
settlement agreement that compromises, settles, and releases claims that are
asserted in the Interchange Litigation. A “Partial Settlement” refers to a
Settlement by any Signatory (or by any of a Signatory’s parents, subsidiaries,
predecessors, successors, assigns, affiliates, or any other person or entity
obtaining a release of the Signatory) that has been agreed to by less than all
Signatories (excluding any Signatories who have previously received a full
release or the benefit of a full release of all claims asserted by the settling
Claimant). Each Signatory agrees to provide notice promptly after the execution
of a Partial Settlement by all parties to that agreement in accordance with the
notice provision in Paragraph 22 below.

b. “Monetary Award” means the amount of any award of damages or other monetary
compensation to a Claimant awarded by a court or jury in the Interchange
Litigation, including any award of compensatory, punitive, treble, or other
damages, court costs, attorneys’ fees, or expenses, including any interest
thereon, before any offset or reduction by operation of law on account of
settlement payments by any Signatory that does not comply with all of the
applicable terms and conditions of the Sharing Agreements to which it is also a
Signatory. For the avoidance of doubt, “Monetary Award” shall not include the
cost or value of any injunctive, equitable, or declaratory relief.

c. “Monetary Portion” means the money agreed to be paid in any settlement in
respect of claims for compensatory, punitive, treble, or other damages, court
costs, attorneys’ fees, or expenses, including any interest thereon. For the
avoidance of doubt, “Monetary Portion” shall exclude the cost or value of or any
payment for any other consideration or relief provided in the settlement,
including without limitation any rate, fee, marketing, or support agreements.

d. “Final Judgment” refers to a judgment (including any award of compensatory,
punitive, treble, or other damages, court costs, attorneys’ fees, or expenses,
including any interest thereon) entered by a court upon the conclusion of a
trial or summary judgment proceedings in the Interchange Litigation, or any
other procedural vehicle other than a Settlement (as defined in Paragraph 5(a)
above) by means of which a court enters final judgment on any Claimants’ claims,
which judgment (a) is immediately enforceable and has not been stayed pending
appeal or (b) becomes final after exhaustion of all appeals or other judicial
review or expiration of the time to obtain further judicial review.

e. “MasterCard-Related Claims” refers to any claims that are or may be asserted
in the Interchange Litigation as to which MasterCard and/or some or all of the
Signatory banks are alleged to be liable solely by virtue of conduct of or
participation in the MasterCard payment system.

 

      EXECUTION COPY    6   



--------------------------------------------------------------------------------

f. “Visa-Related Claims” refers to any claims that are or may be asserted in the
Interchange Litigation as to which Visa and/or some or all of the Signatory
banks are alleged to be liable solely by virtue of conduct of or participation
in the Visa payment system.

g. “Inter-Network Claims” refers to any claims that are or may be asserted in
the Interchange Litigation as to which MasterCard and Visa are alleged to have
joint liability or as to which the liability of a Signatory is alleged to arise
from alleged anticompetitive conduct jointly undertaken by or through Visa and
MasterCard.

h. “Settling Signatory” refers to any Signatory that enters into a Partial
Settlement or otherwise obtains a release or the benefit thereof (including by
virtue of settlement by any of the Signatory’s parents, subsidiaries,
predecessors, successors, assigns, affiliates or by any other Signatory, person
or entity obtaining a release of the Signatory) of one or more actions or claims
other than as part of a Joint Settlement.

6. Third Parties. This Omnibus Agreement is made and shall be binding on and
inure solely to the benefit of the Signatories and their respective direct or
indirect parents, subsidiaries, predecessors, successors, affiliates, or
permitted assigns, but otherwise confers no rights or defenses upon any
non-Signatory. Except as provided below, a Signatory may not assign any of its
obligations under this Omnibus Agreement to another person or entity without the
written consent of each other Signatory. If, after the Effective Date, any
person or entity, as a result of any merger, purchase of assets, reorganization
or other transaction, acquires or succeeds to all or substantially all of the
business or assets of a Signatory (the “Acquired Signatory”), then such Acquired
Signatory shall, as a condition precedent to the effectiveness of any such
merger, purchase of assets, reorganization or other transaction, obligate in
writing such acquiring person or entity to be bound by, and honor all of, the
provisions of this Omnibus Agreement and shall take all necessary steps to
ensure that such person or entity is bound by the same payment obligations and
all other obligations of the Acquired Signatory as provided for in this Omnibus
Agreement.

7. No Admission of Liability. Nothing contained herein is intended to be, nor
shall be deemed to be, an admission of any liability to anyone or an admission
of the existence of facts upon which liability could be based other than to the
Signatories pursuant to the terms of this Omnibus Agreement and/or one or more
of the other Sharing Agreements.

8. Governing Law. This Omnibus Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts
entered into and to be performed entirely within the State of New York. All
Signatories hereby agree that this Omnibus Agreement is consistent with public
policy and hereby covenant and agree not to make any assertion to the contrary.

9. Confidentiality. No Signatory shall divulge any of the terms of this Omnibus
Agreement to a third party except as is reasonably required (a) to enable such
Signatory’s directors, officers, employees, auditors and attorneys to carry out
their responsibilities hereunder, (b) to comply with the requirements of
applicable law or rule, or with a court

 

      EXECUTION COPY    7   



--------------------------------------------------------------------------------

order or regulatory examination, investigation or request (including, without
limitation, any examination, action, or request of the Office of the Comptroller
of the Currency or the Board of Governors of the Federal Reserve System), (c) to
comply with the requirements of any stock exchange or other self-regulatory
organization as that term is defined at 15 U.S.C. § 78c(a)(26), or (d) to
prosecute or defend an action arising out of this Omnibus Agreement.

10. Joint Authorship. This Omnibus Agreement shall be treated as though it was
jointly drafted by all Signatories, and any ambiguities shall not be construed
for or against any Signatory on the basis of authorship.

11. Entire Agreement and Amendment/Modification. This Omnibus Agreement,
together with the Visa JSA, the Visa LSA, and the MasterCard SJSA, as applicable
in light of Paragraphs 2, 3, and 4 above and including all agreements referenced
in the “Entire Agreement” sections of the Visa JSA and Visa LSA, constitute the
entire and only agreements among the undersigned parties with respect to the
subject matter hereof, and any other representation, promise, or condition in
connection therewith shall not be binding upon any of the Signatories, except to
the extent set forth herein or in the other Sharing Agreements (including any
agreements referenced in the “Entire Agreement” sections of the Visa JSA and
Visa LSA) . This Omnibus Agreement shall not be amended or modified except by a
written amendment executed by an authorized representative of each Signatory.

12. Execution in Counterparts. This Omnibus Agreement may be executed in
multiple counterparts, each of which shall be deemed to be an original, and all
such counterparts shall constitute but one instrument.

13. Effective Date. This Omnibus Agreement shall be effective as of the date on
which (a) all entities listed on the signature pages hereto have executed the
Omnibus Agreement; and (b) all entities listed on the signature pages thereto
have executed each of the MasterCard SJSA, Consent to Amendment of Interchange
Judgment Sharing Agreement, and Consent to Amendment of Loss Sharing Agreement
(the “Effective Date”).

14. Disputes to be Arbitrated. Any dispute arising out of or relating to this
Omnibus Agreement, including but not limited to a dispute relating to the
breach, enforceability, interpretation, application, or scope of any aspect of
this Omnibus Agreement (including, without limitation, a dispute relating to the
breach, enforceability, interpretation, application, or scope of any aspect of
this arbitration clause), or a dispute referring or relating to the amount of
any payment obligation created by this Omnibus Agreement, shall be finally
resolved by arbitration in accordance with the Center for Public Resources
(“CPR”) Rules for Non-Administered Arbitration in effect on the date of this
Omnibus Agreement, by Prof. Eric Green or Hon. Edward Infante (Ret.) or, if both
of the foregoing are unavailable, by one independent and impartial arbitrator to
be agreed upon by the disputants or, in the absence of such an agreement,
appointed by the CPR. The arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§1-16, and judgment upon the award rendered by the
arbitrator may be entered by any court having

 

      EXECUTION COPY    8   



--------------------------------------------------------------------------------

jurisdiction thereof. The place of arbitration shall be New York, New York,
unless otherwise agreed by the parties to the arbitration.

15. Remedies in Arbitration. In the event of a dispute about the existence or
amount of a payment obligation created under this Omnibus Agreement, the
Arbitrator shall award the prevailing party its reasonable attorneys’ fees and
costs. In addition, if the Arbitrator finds that any Signatory or its affiliate
failed to pay, in whole or in part, a sum that it was obliged to pay another
Signatory(s) under the terms of this Omnibus Agreement, the Arbitrator shall
award that other Signatory(s) interest on the unpaid or underpaid payment at the
prime rate as published in the Wall Street Journal on the date that the unpaid
or underpaid payment was due (or, if the actual cost of replacement funds was
greater than the prime rate, the prevailing party’s actual cost of replacement
funds), running from the date that the unpaid amount was required to be paid
under this Omnibus Agreement until such amount is paid.

16. No Waiver. Failure to insist on compliance with any term or provision
contained in this Omnibus Agreement shall not be deemed a waiver of that term or
provision, nor shall any waiver or relinquishment of any right or power
contained in this Omnibus Agreement at any one time or more times be deemed a
waiver or relinquishment of any right or power at any other time or times.

17. Severability. The provisions of this Omnibus Agreement are severable, and if
any provision of this Omnibus Agreement is determined by a court or arbitrator
of competent jurisdiction or agreed by the Signatories to be invalid, void or
unenforceable, this shall not affect the validity or enforceability of the
remainder of this Omnibus Agreement or any other provision, and this Omnibus
Agreement may be enforced as if any such invalid, void or unenforceable
provision were stricken.

18. Further Actions. Each party hereto agrees to take any and all actions
reasonably necessary in order to effectuate the intent, and to carry out the
provisions, of this Omnibus Agreement, including without limitation negotiating
in good faith to conform this Omnibus Agreement as necessary to accomplish its
purposes.

19. Authority of Signatory. Each of the undersigned individuals signs on behalf
of, and represents and warrants that he or she has the authority and
authorization to sign on behalf of and bind, the corporations, banks, companies,
or entities identified immediately above his or her signature, and upon such
execution this Omnibus Agreement shall as of the Effective Date be a valid and
binding obligation of such entity.

20. Signatory’s Opportunity to Obtain Legal Advice. Each Signatory represents
and warrants that it has had an opportunity to seek and has sought independent
legal advice from attorneys of its choice and other advice from such accountants
and other professionals as it deems appropriate, in each case with respect to
the advisability of executing this Omnibus Agreement, and such Signatory has
carefully read this Omnibus Agreement and has made such investigation of the
facts pertaining to this Omnibus Agreement as it deems necessary.

 

      EXECUTION COPY    9   



--------------------------------------------------------------------------------

21. Additional Signatories. This Omnibus Agreement may be amended to include
additional Signatories only if each Signatory to this Omnibus Agreement consents
in writing.

22. Notice. All notices required or permitted under this Agreement shall be in
writing and delivered by any method providing proof of delivery, including
facsimile. Any notice shall be deemed to have been given on the date of
delivery. Notices shall be delivered to the Signatories at the addresses set
forth next to the signature blocks below unless and until a different address
has been designated in writing by a Signatory.

23. Miscellaneous. For the purposes of this Agreement, to the extent any
Signatory is required to obtain a “release” of another Signatory, any such
release shall also include each Signatory’s parents, subsidiaries, predecessors,
successors, assigns and affiliates within the scope of the release.

[SIGNATURE PAGES FOLLOW]

 

      EXECUTION COPY    10   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have caused the execution of this
Omnibus Agreement.

 

Bank of America, N.A., MBNA America (Delaware),

FIA Card Services N.A. (f/k/a Bank of America, N.A. (USA)

and MBNA America Bank, N.A.),

Bank of America Corporation, and NB Holdings Corporation

 

By:   

/s/ Joe Price

    Name:    Joe Price     Title:    President, Consumer and Small Business
Banking   Dated    January 31, 2011     BA Merchant Services LLC (f/k/a National
Processing, Inc.)   By:   

/s/ JoAnn P. Carlton

    Name:    JoAnn P. Carlton     Title:    General Counsel & Secretary    
Dated    January 31, 2011     Barclays Bank plc, Barclays Financial Corp., and
Barclays Bank Delaware   By:   

/s/ Clinton W. Walker

    Name:    Clinton W. Walker     Title:    Secretary, Barclays Bank Delaware  
  Dated    January 27, 2011    

 

      EXECUTION COPY    11   



--------------------------------------------------------------------------------

Capital One Bank, (USA), N.A., Capital One, F.S.B., Capital One, N.A., Capital
One

Financial Corporation

By:  

/s/ Michael Wassemer

    Name:   Michael Wassemer     Title:   Executive Vice President     Dated  
January 27, 2011     Chase Bank USA, N.A. By:  

/s/ Gordon Smith

    Name:   Gordon Smith     Title:   CEO Card Services     Dated   January 31,
2011     Citibank (South Dakota), N.A., Citibank, N.A., Citicorp, and Citigroup,
Inc. By:  

/s/ Jud Linville

    Name:   Jud Linville     Title:   Authorized Signatory     Dated   February
1, 2011     Fifth Third Bancorp By:  

/s/ James R. Hubbard

    Name:   James R. Hubbard     Title:   Senior Vice President and Chief Legal
Officer     Dated   January 28, 2011    

 

      EXECUTION COPY    12   



--------------------------------------------------------------------------------

First National of Nebraska, Inc. and     First National Bank of Omaha By:   

/s/ Nicholas W. Baxter

    Name:    Nicholas W. Baxter     Title:    Senior Vice President     Dated   
January 27, 2011     HSBC Finance Corporation By:   

/s/ Brian D. Hughes

    Name:    Brian D. Hughes     Title:    Executive Vice President     Dated   
January 28, 2011     HSBC Bank USA, N.A. By:   

/s/ Irene M. Dorner

    Name:    Irene M. Dorner     Title:    President and CEO     Dated   
February 3, 2011     HSBC North America Holdings Inc. By:   

/s/ Patrick Burke

    Name:    Patrick Burke     Title:    CEO – HSBC Finance Corp.     Dated   
January 28, 2011    

 

      EXECUTION COPY    13   



--------------------------------------------------------------------------------

HSBC Bank plc     By:   

/s/ Peter Keenan

    Name:    Peter Keenan     Title:    Head of Customer Propositions     Dated
   February 2, 2011     HSBC Holdings plc By:   

/s/ Richard E.T. Bennett

    Name:    Richard E.T. Bennett     Title:    Group General Counsel     Dated
       JPMorgan Chase & Co. By:   

/s/ Stephen M. Cutler

    Name:    Stephen M. Cutler     Title:    General Counsel     Dated   
January 31, 2011    

JPMorgan Chase Bank, N.A., as acquirer of certain assets and liabilities of
Washington

Mutual Bank from the Federal Deposit Insurance Corporation acting as receiver

By:   

/s/ Stephen M. Cutler

    Name:    Stephen M. Cutler     Title:    General Counsel     Dated   
January 31, 2011    

 

      EXECUTION COPY    14   



--------------------------------------------------------------------------------

MasterCard Incorporated, MasterCard International Incorporated By:  

/s/ Noah J. Hanft

Name:   Noah J. Hanft Title:   General Counsel and Chief Franchise Integrity
Officer Dated   January 31, 2011 The PNC Financial Services Group, Inc.,
successor by merger to National City Corporation By:  

/s/ Joseph C. Guyaux

Name:   Joseph C. Guyaux Title:   President Dated   January 26, 2011 PNC Bank,
National Association, successor by merger to National City Bank and National
City Bank of Kentucky By:  

/s/ Joseph C. Guyaux

Name:   Joseph C. Guyaux Title:   President Dated   January 26, 2011 Suntrust
Banks Inc. By:  

/s/ Michelle Arauz

Name:   Michelle Arauz Title:   First Vice President Dated   January 31, 2011

 

      EXECUTION COPY    15   



--------------------------------------------------------------------------------

Texas Independent Bancshares, Inc. Texas First Bank By:  

/s/ Charles T. Doyle

Name:   Charles T. Doyle Title:   Chairman Dated   January 26, 2011 U.S. Bank,
N.A., and U.S. Bancorp By:  

/s/ Nicholas A.J. Vlietstra

Name:   Nicholas A.J. Vlietstra Title:   Senior Vice President and Deputy
General Counsel Dated   January 27, 2011 Wells Fargo & Co. Wells Fargo Bank N.A.
By:  

/s/ Kevin A. Rhein

Name:   Kevin A. Rhein Title:   Executive Vice President Dated   January 27,
2011 Wells Fargo & Co., as successor to Wachovia Corporation By:  

/s/ Kevin A. Rhein

Name:   Kevin A. Rhein Title:   Executive Vice President Dated   January 27,
2011

 

      EXECUTION COPY    16   



--------------------------------------------------------------------------------

Wells Fargo Bank N.A., as successor to Wachovia Bank, N.A. By:  

/s/ Kevin A. Rhein

Name:   Kevin A. Rhein Title:   Executive Vice President Dated   January 27,
2011 Visa U.S.A. Inc. By:  

/s/ Josh Floum

Name:   Josh Floum Title:   General Counsel Dated   January 25, 2011 Visa
International Service Association By:  

/s/ Josh Floum

Name:   Josh Floum Title:   General Counsel Dated   January 25, 2011 Visa Inc.
By:  

/s/ Josh Floum

Name:   Josh Floum Title:   General Counsel Dated   January 25, 2011

 

      EXECUTION COPY    17   



--------------------------------------------------------------------------------

Washington Mutual, Inc. By:  

/s/ Charles Edward Smith

Name:   Charles Edward Smith Title:   Executive Vice President and General
Counsel Dated   February 3, 2011

 

      EXECUTION COPY    18   



--------------------------------------------------------------------------------

ATTACHMENT 1

 

1. The Great Atlantic & Pacific Tea Company, Inc. (“A&P”)

 

2. H.E. Butt Grocery Stores, Inc. (“H.E.B.”)

 

      EXECUTION COPY    19   